DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 21 June 2019.
Claims were amended by Preliminary Amendment filed on 21 June 2019.
Claims 2-3, 5, 7, 10-12, 14-18, 21-33, 35-39, 41, 43-48, 50-57, 59-97, 101-106, 109-118, 120 and 122 have been canceled.
Claims 1, 4, 6, 8-9, 13, 19-20, 34, 40, 42, 49, 58, 98-100, 107-108, 119 and 121 have been amended, are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 119 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the method claims is comprised of electronically storing, associating and providing grocery operations information.  The information being stored, associated and provided is Non-Functional Descriptive Information that does not alter or change the process steps of storing, associating and providing grocery operation information.  In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material will not distinguish the invention from the prior art);  In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01.

Dependent Claims 4, 6, 8-9, 13, 19-20, 34, 40, 49 and 58 are rejected under 35 U.S.C. § 101 because the method claims are comprised of storing grocery operation 

 Dependent Claims 42 and 100 are rejected under 35 U.S.C. § 101 because the method claims are comprised of providing grocery operation information. The information being provided is Non-Functional Descriptive Information that does not alter or change the process steps of providing grocery operation information.  In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material will not distinguish the invention from the prior art);  In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01.

Dependent Claims 98-99, 107-108 are rejected under 35 U.S.C. § 101 because the method claims are comprised of associating grocery operation information. The information being associated is Non-Functional Descriptive Information that does not alter or change the process steps of storing, associating and providing grocery operation information.  In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material will not distinguish the invention from the prior art);  In re Ngai, 70 USPQ2d (Fed. 

Claim 121 is rejected under 35 U.S.C. 101 because the system claim is comprised of electronically storing, associating and providing grocery operations information.  The information being stored, associated and provided is Non-Functional Descriptive Information that does not alter or change the process steps of storing, associating and providing grocery operation information.  In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material will not distinguish the invention from the prior art);  In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims  1, 4, 6, 8-9, 13, 19-20, 34, 40, 42, 49, 58, 98-100, 107-108, 119 and 121 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. Sholl et al., US Patent 6,874,000 B2 in at least Figs. 1-2, Column 6, lines 54-67 and Column 7, lines 1-67, Column 8, lines 1-14 and Column 18, lines 26-64 discloses a system and method for electronically storing (Column 5, lines 62-67 and Column 6, lines 1-8), associating (Column 6, lines 18-53) and providing (Column 6, lines 9-17) grocery operations information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PAUL DANNEMAN/ Primary Examiner, Art Unit 3687